FILED
                             NOT FOR PUBLICATION                            DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT MITCHELL,                                 No. 08-35748

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00083-FVS

  v.
                                                 MEMORANDUM *
TORRIE CARDER; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of Washington
                      Fred Van Sickle, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Robert Mitchell, a Washington state prisoner, appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C.

§§ 1915(e) and 1915A for failure to state a claim. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000), and we affirm.

       The district court properly dismissed the First Amended Complaint because

Mitchell failed to allege facts demonstrating that defendants were personally

involved in any deprivation of his constitutional rights. See Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order).

       The district court did not abuse its discretion by denying Mitchell’s motions

for appointment of counsel because Mitchell failed to demonstrate exceptional

circumstances warranting appointment of counsel. See Terrell v. Brewer, 935 F.2d
1015, 1017 (9th Cir. 1991).

       Mitchell’s motion for a continuance is denied.

       Given this court’s order on February 25, 2009 denying appointment of

counsel, we do not entertain Mitchell’s March 3, 2009 motion for appointment of

counsel.

       AFFIRMED.




DS/Research                               2                                     08-35748